         Case 1:20-cr-00330-AJN Document 215 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              4/19/21


  United States of America,

                 –v–
                                                                    20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       On April 2, 2021, the Defendant filed her response to Boies Schiller Flexner LLP’s

objections to the Defendant’s proposed Rule 17(c) subpoena by email, in order to allow the

parties to confer on appropriate redactions. Boies Schiller Flexner LLP filed its reply on April 5,

2021, also by email. On April 5, 2021, the Government filed on the public docket a letter motion

requesting that the Court order the Defendant to provide the Government with a copy of the

proposed subpoena and that any productions made pursuant to any Rule 17(c) subpoenas be

produced to the opposing party. Dkt. No. 193. On April 15, 2021, the Defendant submitted her

response by email in order to allow the parties to confer on any appropriate redactions.

       IT IS ORDERED that any redaction requests for documents not already filed on the

public docket must be made by April 21, 2021. Alternatively, the parties may file the unredacted

versions by that date.

       SO ORDERED.

 Dated: April 19, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
